Judgment, Supreme Court, New York County (Ruth Pickholz, J.), rendered November 18, 2004, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of Axfe to 9 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). “To the extent that defendant is claiming that the evidence failed to disprove the agency defense, we note that no such defense was raised at trial and that no such instruction was requested by defendant or delivered by the court. Accordingly, this argument may not be raised for the first time on appeal” (People v Wright, 288 AD2d 28 [2001], lv denied 97 NY2d 735 [2002] [citations omit*237ted]). In any event, defendant’s agency claim is without merit (see People v Herring, 83 NY2d 780 [1994]).
Defendant did not preserve any of his arguments concerning the undercover detective’s testimony as to the roles played in a typical street level narcotics transaction, as well as his argument concerning the timing of the court’s limiting instructions, and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal (see People v Brown, 97 NY2d 500, 505-507 [2002]). On the existing record, to the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Even if we were to conclude that trial counsel should have raised the issues argued by defendant on appeal, we would find that the lack of such objections did not cause defendant prejudice or deprive him of a fair trial. Concur—Saxe, J.P., Friedman, Marlow, Buckley and Sweeny, JJ.